Per Curiam:

"We think tbe real estate of a toll-bridge should be assessed in tbe town in wbicb it is situated. Such is tbe rule in regard to all incorporated companies (1 R. S., 389, § 6), and we do not think tbe concluding clause of that section was intended to create a different rule in regard to toll-bridges. ~We think that clause refers to tbe place of taxation of tbe personal property, and to that only. There is no apparent reason why a different mode of assessment should prevail in case of toll-bridges. Tbe views of tbe chancellor in Utica Cotton Manufacturing Company v. Supervisors (1 Barb. Ch., 447), and of Judge Denio in Oswego Starch Company v. Dolloway (21 N. Y., 452) on this subject are in direct conflict, and both are obiter. We prefer to follow Judge Denio. In chapter 259, Laws of 1848, section 14 (3 Edm. St., 571) tbe legislature has so declared tbe law as to all bridges built under that act. It seems to be some confirmation of our view, since it would be very extraordinary to have one rule of taxation for bridges built under that act and a different rule for all other bridges.
In all other respects we concur in tbe views of tbe learned referee as expressed in his opinion. This bridge is not a toll-bridge within tbe meaning and intent of tbe statute. Tbe lands in Greenbush, not used or necessary for tbe construction or maintenance of tbe bridge, were bable to assessment and taxation in tbe same manner and to tbe same extent that a farm, or store, or bouse and lot owned by tbe company would be assessed and taxed. Tbe migration of tbe *528treasurer, the removal of the toll-house or the principal business office from one side of a stream to the other, or from one town to another, would not and ought not to cany along the right of taxation of the houses, lots or vacant real estate.
This suit is brought to determine the question where the real estate of the plaintiff should be taxed. It is important that its right in that respect should be authoritatively declared, so that double taxation by conflicting powers claiming jurisdiction should not embarrass and do injustice. We have, therefore, preferred to put our decision upon the broad basis of absolute right to tax the real estate in the town or ward where situated. If we shall be sustained upon appeal to the Court of Appeals, that will be an end of ail doubt and uncertainty.
Por the reasons given the judgment should be affirmed, with costs.
Present — Bookes and Boardman, JJ.; Learned, P. J., taking no part.
Judgment affirmed, with costs.